ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant again complains of an alleged failure in correspondence of the allegation and the proof relative to the name of the party alleged to have been robbed.
The indictment alleges his name to be Paul Hamons, while the proof shows that his real name was Hamon, leaving a difference of but the final letter “s” in the indictment. The witness Hackney testified that he knew “Paul or Shorty Hamon. * * * I know him around there (Abilene) as Shorty Hamons. Q. Did you ever hear him called anything else except Hamons? A. I believe that’s all, Shorty and Shorty Hamons. I have heard him called Paul. I never heard him called anything except Hamons. * * * I do not believe I have heard him called Shorty Hamon. I do not know now that Shorty Hamon is his name. It is Hamons, isn’t it?”
Mr. Waldrop testified: “I know Shorty Hamons. I have known him seven years. * * * I had always called him Hamons. I never did hear him called anything else. They call him Shorty Hamons. He is generally called Shorty Hamons.”
We think the testimony was sufficient to show that the injured party was commonly called Shorty or Paul Hamons, and that the allegata and probata correspond so far as the injured party’s name appears in the indictment and the proof.
The motion will be overruled.